Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 1 of 12




               EXHIBIT A
                    Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 2 of 12

 AO 91 (Rev. 0209) Criminal Cornplaint




               {.]nflted States Dflstrflat Court
                                                                for tle
                                                      Western District of New York


                           United States of America

                                            v                                              CaseNo. ts-M.-          l)       b
                               Elizabetl Ilarrison                                                             AT ESD IS
                                                                                                                  FILET}            C
                                         Defendant
                                                                                                J
                                                                                                           ll0v     O   Z   Zora

                                                                                                          c:
                                                        CR]MINAI COMPLAINT                           r9        to.TI'/EN GU:rH,
                                                                                                                  D rsTt-11c    I



          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.


                                                         COUNT 1
        On or about the date of November 2,2018, in the Westem District of New York, the defendant, Elizabeth
Harrison, did willfully and knowingly make a materially false, fictitious, and fraudulent sfatement and representation
in a matter within the jurisdiction of ttre executive braoch of the Gova'nment of the United States, by stating to agents
of the Federal Bureau of Investigation in sum and substance that her name wirs not Elizabeth Harrison. The
statemenB atrd representations were false because, as Elizabeth Harrison then and there knew, her name is Elizabeth
Harrison.
                   AII in violation of Tifle         18, United States Code, Section   l00l(a)(2).

                                                                COI]NT2
         Between on or about October 23, 2018, and continuing until on or about Novemba 2, 2018, in the Western
District of New Yor( the defendant, Elizabeth Harrison, with the intent to harass, intimidate, or place under
surveillance with inteot to harass, or intimidate another person, did use an electronic communication system of
intemate corrmerce and aay other facility of interstate or foreign cornmerce, namely the internet and cellular
telephoue to engage in a course of conduct that caused, attempted to cause, and would be reasonably expected to
cause substantial emotional distress to a person, Victim A.
                AII in violation of Title 18, United States Code, Sedon226lA(2).

         This Criminal Complaint is based on these facts:


         EI   Contioued on the attached sheet.
              Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 3 of 12


                                                    €,   //
                                                               Corflplainorrt's signature


                                                  ERIC\M. SAKOVICS
                                                  SPECIALAGENT
                                                  FEDERAL BUREAU OF INVESTIGATION
                                                               Printed flamc and title



Swom to before me and siped in my presence.


Date: November4-    2018
                                                                    Iudge\ igtature



                                                  HONORASLE H. KENNETI{ SCHROEDER, JR.
City and State: Buffalo. New York                 IJNTIED STATBS MAGISTRATE JUDGE
                                                                Prifit"l   flarrre and   title




                                              2
        Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 4 of 12




                                            AIF'IDAVIT


STATE OFNEWYORK                )
COUNTTOFERIE                   )      SS
CITYOFBUFFAIO                  )




       ERIC W. SAKOYICS, being duly swom,               deposes and states:




       1.      I   am a Special Agent with the Federal Bureau of Investigation.         I   have been

FBI Speciat Agent (SA) since February 2009. During the course of my duties,                    I   have

participated in investigations involving gang activity, drug trafficking, bank robbery, firearms,

and cases involving threatenitrg communications.




       2.     The statements contained in this affidavit are based upon the facs set forth

below and are based upon yow Affiant's personal observations, conversations with Assistant

United States Attomeys, including Victim A, and information provided to your Affant by

other law enforcement officials and   \   itnesses.




       3.     This affidavit is submitted in support of a Criminal Complaint chargng

Elizabeth Harrison with making false statements in violation of Title 18, United States Code,

1001(aX2) and cyberstalking in violation     ofTitle   18,   United Sates Code, Section 2261A(2).


       4.     Victim A is an Assistant United States Attomey presently employed in the

United States Attomey's Office for the Westem District of New York.
          Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 5 of 12




          5.      Approximately rwo and one-half years ago, Victim          A   was employed as an

Assistant District Attorney in the Erie County District Attomey's Office.


          6.      Approximately seven and one-half years ago, Victim            A   prosecuted a case

wherein a male individual, A.R., was convicted at trial and was sentenced to 25 yean

imprisonment.


          7   .   Inlate   2017 , and   continuing to early 2018, Victim A, who by this point was an

Assistant United States Attomey, was a part of a prosecution team that again prosecuted the

same male individual reference above,         A.R., and others for crimes that included murder under

federal   law. Upon    the conclusion of the trial, A.R. was acquitted with another individual

while two others had       a hung   jury with respect to the murder-related charges.


          8.      Back whea Victim A prosecuted A.R. in Erie County Courg it was known to

Victim A ftat A.R. had a girlfriend who made it known she did not like Victim                A.   That

girlftiend, now known       as   Elizabeth Harison, called Victim A the "white devil. "


          9.      On or about October 22,2018, Victim A received an inbox message to his/h€r

Linkedln account from a person purporting to be "Renate Green".                        In   subsequent

communications Elizabeth Earritoo lgldsnggd this Linkedln message to Victim A.


          10.     Between October 23,2018, and November 1, 2018, Elizabeth Halrison, while

masking her true identity, made several telephone calls and text messages to Victim A on his

personal phone number. Victim A's personal phone number is not listed in the Erie County

Bar Association's Directory of Attomeys and the Courts, nor is it listed on his Linkedln

account. Upon questioning by federal agents on November 2, 2018, and being asked how she

                                                     2
          Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 6 of 12




obtained Victim A's personal phone number, Elizabeth           Earison   stated in sum and substance

that she looked up Victim A's phone number on Spokeo, which is an intemet people searctr

engine that organizes white page listings, public records, and social network information into

profiles to learn about people..


          11.     During several of the phone calls from Elizabefh Earison to Victim A, there

was no caller idenffication. Other calls where a number did show up were a voice-over

intemet protocol (VOP), which enables an individual to make voice calls using            a   broadband

intemet connection instead of a regular phone line. In my experience, VOIP also is sometimes

used by   individuals   as a means of   attempting to mask the identity of the caller.


       12.        On October 23, 2018, at 1:06 p.m.,   a   female caller called Victim A's phone, but

would not identiff herself.


       13.        On October 23,2018, at 1:18 p.m., Victim A's phone received a text message

from 716-514)OO(X,        a   VOIP number, and in pertinent part stated "sorry to harass" you ,,no

need to invest,   " whidt I believe   means no need to investigate. There was also a Facebook

friend request from uch.sweet.3ll that same date at2:30 p.m.


       14.      11s1s ryg1s missed calls on October 25 (no caller ID), and October 29 (from the

same 514   VOIP number).


       15.      On October 30, at 2:50 p.m., Victim A received a phone call, which helshe

placed on speaker phone ia the presence of other law enforcement officials. In this call, the

person now known as       Elizabetl Harrison identified herself as "Renata" and advised Victim



                                                   3
        Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 7 of 12




A   about the October 22, 2018, Linkedln message referenced above. In the message, she

indicated she wanted to "collaborate. "


        L6.      On November         l,   at 12:26 p.m., Victim A received a phone call from the same

514 VOIP number, which helshe placed ou speaker phone in the presence of other law

enforcement officials. In this call, the person now known as Elizabeth Earrison wanted to

know why Victim          A   had not responded to other messages. During the c-nll         plir*.*
Tlarrison asked     if   she was breaking the      law.   When asked how she obtained Yictim A's

personal phone number, her response was evasive and indicated online andlor through a

FOIL request. I know that       an   AUSA's personal phone number is not information that would

be produced through a FOIL request and therefore, these circumstances indicate             Elizabett

Harrison was researching the personal information of Victim A.


        17.    . On November         l,   at 2:10 p.m., Victim A received another text message from

the same VOIP number. By this point in time, Elizabeth Harison's true ialentity was

unknown. In this text message, and in some of the other communications, Elizabeth

flarrison made several inappropriate sexual overtures indicating         she vranted to meet up   lrith
Victim A to relieve stress ftom the last seven and one-halfyears.


        18.     Victim A had indicated to the person now lnown as Elizabeth Harrison that

the communications were inappropriate. Eventually, during the evening of November                    1,

2018, Victim A decided to engage this then unknown female in an effirrt to identify her.           At
one point, Victim    A texted in response, "Why 7 l/2 year,I don't get it?" The person now

known   as   Elizabett Harrison responded:



                                                      4
       Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 8 of 12




       well that's (sic) how long its been since ive been touched by a man thanks 2 U
       taken the only one I felt safe enougb (sic) to fteak off wit so there do U get it
       now? Can't bieve (sic)I had put U on such a high pedestal about Ur intelligence
       2 da (sic) pointwhere I assumed U would have been caught on n solved da
       plozzle alt da pieces are right there in plain view genius.

Victim A was able to get the person now lrrown         as   Elizabeth Harrison to send him   a   picture

and to make additional comments that helped law enforcement to identi& her and link her to

A.R.. Your affiant believes the reference to 7 Yz years is a reference to the timeline in whidr

Victim A prosecuted and convicted A.R.



       19   .   In another text lats that night, Elizabeth Harison stated in part "u locked

him up and sulpoenad (sic) me 2 testiry against him remember'!" "7 yrs,6 months n 15 days

of loneliness but somehow I've come to admire you."




       20.      Following the above text exchange, the person now known as Elizabeth

Harison called Victim A on his/her personal phone, and Victim A recorded the call on

his/her work phone. During the call, Victim             A     advised Elizabeth Earrison that the

communications were inappropriate.



       21.      Following the above recorded call and text messages, Victim A responded

"Don't contact me   again.   "   Elizabeth Harrison then continued to write exptcit text messages,

to which Victim A responded, "Do not contact me. This is harassment and against the law."


      22.       On November 2,2018, the person now known as Elizabeth Earrison texted

Victim A a series of emojis from the same VOIP number.



                                                   5
        Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 9 of 12




        23.        On November 2,2018, two Special Agents from the FBI and a Deputy from

the United States Marshal Service (USMS) went to 40 Norihland Avenue, Buffalo, New York

to intervievi Elizabeth Earrison. Elizabeth Harison was being interviewed because of the

above-described disturbing phone, intemet, and text messages that came from VOIP number

716-SI4)CC(X to a Victim        A.   The text messages were in relation to an ongoing Federal

investigation.


       24.        When the FBI and USMS arrived at 40 Northland Avenue, Iaw enforcement

observed a burgundy Scion, New York plate IAS 5980 sitting in the driveway. After rurining

the plate, law enforcement knocked on the door for a few minutes before an unlnown female

cracked the door making contact       qritl law enforcement. The USMS        asked   to speak with

Elizabeth Harrison and the unknown female stated that Elizabeth          llarison    was not at the

house. In other words, this female who answered the door denied being Elizabet! Harrison

when, in truth and in fact, she was Elizabeth    Harison. During      the conversation, Elizabeth

Earrison, who was then lying about her identity, stated that Elizabett Harrison vras at 375

Cleveland       in Bufialo and provided a telephone number of 915-69L7472 as the number

belonging to Elizabeth    Harison.


       25   .     This female, now known as Elizabeth Harison, stated that Elizabeth Harrison

does not live at that residence. The Deputy as[6d rhis female, now known as Elizabetl.

Harrison, and she agreed and made a phone call. During this call she spoke to someone

saying that the police were looking for "Liz"   . Purporting   to be unable to ascertain Elizabeth

Harison's location, the call was terminated. The Deputy from the USMS then showed the

unknown female who peeked around the door his oedentials and stated that he was law


                                                6
       Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 10 of 12




enforcement, to which this female said that she believed he was the Police. The unkrown

female was described as wearing large sunglasses and had yellow short cut hair. The Deputy

asked this female, now   lnown to be Elizabeth Earrison, her name to whidr          she responded,

"Deborah". The door was then closed and agents went back to their vehicle.


       26.     The USMS and FBI then contacted 91549+7472, which was the number

provided as set forth above, and tfie woman who answered the phone identified herself            as

Renate. When law enforcement asked to speak with Elizabeth Earrison, Renate stated that

the number did not belong to Elizabeth Earrison and that llarrison's number was 716-526-

7183. Renate also stated that Elizabett Harison lived on Northland and drives a burgudy

box looking car.


       27.    At this time, law enforcement observed the lights of NY JAS 5980 going on

and blocked the driveway with their vehicle. The same female who previously denied being

Elizabeth Earison was sitting in the driver seat. Your affiant approached the driver and

showed his FBI credentials and asked for identiflcation. The female stated she did not have

identification. Your affiant stated there was a problem with her getting behind the wheel of

a vehicle without her license. Your affiant also smelled an odor that in your affiant's

experience is consistent with marijuana. Your affiant asked multiple times for identification

to which the female, who previously falsely identified herself as Deborah Harrison, continued

to state she did not have idenffication. Your affiant asked to speak with Elizabeth Ealrison,

to which the female stated   tlat   she was Elizabeth   llarrison. At that point, your affiant then

asked, "You're Elizabeth Halrison?" to which she responded, "Yes."




                                                 7
         Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 11 of 12




         28.    Your affiant then stated that there were rruny   j5sggs a1 this   point because she

was behind the wheel of a vehicle without a license and the smell of marijuana was noticed

by law enforcement and she lied to law enforcement. Law enforcement asked to speak with

Elizabetr Earrison in her home, to which        she stated she wanted   to talk in the vehicle that

law enforcement arived in.


         29.    The USMS and FBI then went to the vehicle along with Elizabeth Harrison

and sat inside. Law enforcement again asked for identification to which Elizabeth Earrison

stated she did not have any. Law enforcement asked for a credit card or anything that could

identi$ her. Elizabeth Hanison then pulled out a photo ID from ECMC that                     stated

"Elizabeth Harrison". The photo ID was observed by law enforcement and the name and

photo matched the person who previously idenffied herself as "Deborah".


         30.    During the conversation with federal agents, including ihe undersiped,         she

admitted, in sum and substance, that she was the person who came up with the idea to contact

Victim   A.   She   ftrther indicated that she did tlis with another female and that they did it

because they wanted to help on the federal case in which A.R. had been prosecuted with

others, as referenced above.




                                                 8
       Case 1:18-mr-00382-RJA Document 2 Filed 11/07/18 Page 12 of 12




       WIIEREFORE, for the foregoing reasons, I request a criminal complaint charging

Elizabeth Harrison with making false statements in violation of Title 18, United States Code,

1001(aX2), and cybetstalking in violation of Title 18, United Sates Code, Sectio,J226lA(2).



                                           Lra.'Z--Z
                                           ERICW. SAKOVICS
                                           Special Agent
                                           Federal Bureau of Investigation


Subscribed and swom to before me

thirlre{duv of November, 2018



     ORAB                                   ER, JR.
United States Magistrate Judge




                                              9
